Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Status of Examination
	Claims 1-13 and 15-19 are pending, claims 11, 13 and 19 are withdrawn and claims 1-10, 12 and 15-18 are currently under examination are pending.
	Applicants claim a method for synergistically enhancing one or more growth parameters, such as shoot length or root length by coating a seed with a combination of at least one lipochitooligosaccharide (LCO) comprising a LCO with structure (V) or structure (VII) and Trichoderma virens GI-3 vis-ȧ-vis separate application of (a) and (b), wherein the method does not comprise application of lipo-chitooligosaccharides from distinct microbial genera.  The plant seed may be leguminous seed, such as a soybean seed or a non-leguminous seed, such as a corn seed.
	The claims will be given their broadest reasonable interpretation

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frodyma et al. (WO 2013/040366 A1, of record) in view of Johnson (US 2005/0096225 A1).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Frodyma et al. teach enhancing plant growth by applying to a leguminous or non-leguminous seed, such as a soybean or corn seed, a combination of a phosphate solubilizing microorganism and a lipo-chitooligosaccharide (LCO) comprising a lipochitooligosaccharide from rhizobia leguminosarum biovar designated as “LCO-V (C18:1), SP104” with a structure the same as structure (V):

    PNG
    media_image1.png
    318
    844
    media_image1.png
    Greyscale
 (abstract, para [0041]-[0042], Fig. 1, claims 18, 38-42).  The phosphate solubilizing microorganism may be bacillus, and Frodyma et al. specifically list bacillus amyloliquefaciens as one such microorganism (para [0023]).  Frodyma et al. teach application rates of LCO of about 1 to about 400 µg/cwt and more preferably about 2 to about 70 µg/cwt, which overlap with the claimed amount of 1.86 µg/cwt (para [0051]).  Enhanced growth of a plant grown from a treated seed is manifest as increased plant yield, increased root number, increased root length, increased root mass, increased root volume and increased leaf area (IE shoot surface area) compared to untreated plants or plants harvested from untreated seed (para [0051]).

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Frodyma et al. teach the method for enhanced plant growth as discussed above, but fails to specifically teach adding Trichoderma virens GI-3 to the seed coating at the rate claimed.  The teachings of Johnson helps to cure this deficit.
Johnson teach a seed coating that comprises a combination of Trichoderma virens and Bacillus amyloliquefaciens (abstract).  Johnson demonstrated that a seed coated with T. virens G1-3 (ATCC 58678 which is the same as Applicants) and Bacillus amyloliquefaciens provide the most synergistic yield increases in crops as compared to other combinations (para [0084]-[0085]).  The combination works to control root and stalk rot without inclusion of ingredients that are toxic to humans (para [0080]). Johnson exemplifies application rate of 1 x 102 to 1 x 108 CFU per seed which includes a combination of B. amyloliquefaciens and T. virens G1-3 (para [0152], [0166], [0170], [0186], [0201]-[0206], [0208], [0222], [0228], [0234])
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frodyma et al. and Johnson as they are both directed to seed coatings which enhance plant growth from a plant growing from the treated seed.  One in ordinary skill in the art been motivated to include the T. virens G1-3 and B. amyloliquefaciens combination of Johnson to the seed coating of Frodyma et al. in order to provide protection against stalk and root rot and to further enhance yield.  One of ordinary skill in the art would have had a reasonable expectation of successfully doing so because Frodyma et al. also suggests addition of B. amyloliquefaciens and Johnson specifically demonstrates that the combination of T. virens G1-3 and B. amyloliquefaciens provides synergistically enhanced yield. Regarding the limitation that requires that the at least one LCO and T. virens GI-3 synergistically enhance the growth of the plant or plant part vis-ȧ-vis separate application of each component, the “mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Wiseman, 596 F.2d 1019 (CCPA 1979), MPEP 2145(II).  In In re Wiseman, it was the combination of two prior art references that suggested the structure claimed and it was this structure suggested by the combination of references that the court found to necessarily achieve the results which the applicants were relying on to establish patentability.  In the instant scenario, Frodyma et al. specifically teach a combination of the LCO instantly claimed formula V in association with at least one agriculturally beneficial microorganism, the species of Bacillus amyloliquefaciens being specifically listed for such a combination.  Furthermore, Frodyma et al. teach applying the LCOs in an amount that is identical to that described in the instant specification. Johnson also provides clear motivation for selecting T. virens G1-3 and B. amyloliquefaciens as it provided the most synergistic enhanced yield and teach applying it in amounts that will enhance growth and increase yields, leading one of ordinary skill in the art to applying a composition containing LCO of formula V, T. virens G1-3 and B. amyloliquefaciens in amounts that would have naturally resulted in synergistic enhancement of plant growth.
	Regarding the limitations regarding the application rates of the LCO and T. virens GI-3, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, the amounts of these components are result effective variables that would have been routinely optimized by one of ordinary skill in the art until the prevention of root/stalk rot and enahnced plant growth were achieved.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 10, 12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-10, 12 and 19-20 of U.S. Application No. 16/304339 (hereinafter ‘339) in view of Johnson. The claims of ‘339 disclose more than additive enhancement of plant growth through use of the claimed species of structure (V) as well as Bacillus amyloliquefaciens in a seed coating, but fails to specifically teach adding T. virens GI-3.  Such would have been obvious over the disclosure of Johnson as discussed above, which does teach that the combination of T. virens GI-3 and B. amyloliquefaciens leads to synergistic growth/yield of plants.  Thus, Claims 1-3, 6-7, 10, 12 and 15-18 of the instant application would have been obvious over the disclosure of Claims 1, 6, 8-10, 12 and 19-20 of '339 in view of the teachings of Johnson.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, 10, 12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 32-36 of U.S. Application No. 15/327671 (hereinafter ‘671) in view of Johnson. The claims of ‘671 disclose more than synergistic enhancement of plant growth through use of the claimed species of structure (V) as well as Bacillus amyloliquefaciens in a seed coating on corn, but fails to specifically teach adding T. virens GI-3.  Such would have been obvious over the disclosure of Johnson as discussed above, which does teach that the combination of T. virens GI-3 and B. amyloliquefaciens leads to synergistic growth/yield of plants.  Thus, Claims 1, 6-7, 10, 12 and 15-18 of the instant application would have been obvious over the disclosure of Claims 1 and 32-36 of '671 in view of the teachings of Johnson.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4-8, 10, 12, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 14-16 and 18 of U.S. Application No. 16/271976 (hereinafter ‘976) in view of Johnson. The claims of ‘976 disclose an enhancement of plant growth through use of the claimed species of structure (V) as well as a phosphate solubilizing microorganism in a seed coating on corn and soybean, but fails to specifically teach adding T. virens GI-3.  Such would have been obvious over the disclosure of Johnson as discussed above, which does teach that the combination of T. virens GI-3 and B. amyloliquefaciens leads to synergistic growth/yield of plants and amounts which would overlap that required by claim 8.  Thus, Claims 1, 4-8, 10, 12, 15 and 18 of the instant application would have been obvious over the disclosure of Claims 1-2, 4-5, 14-16 and 18 of '976 in view of the teachings of Johnson.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant traverses the 103 and obviousness-type double patenting rejections of record by asserting that the Smith reference utilized in the 103 rejection and US Patent Nos. 9,554,575 and 10,188,104 teach combinations of LCOs, while the instantly amended claims disclaim combination of LCOs from distinct genera.  These arguments were found persuasive and thus the 103 rejection and the obviousness type double patenting rejections involving US Patent No. 9,554,575 and 10,188,104 are hereby withdrawn. Upon further consideration, WO 2013/040366 A1, is combined with Johnson to reject the instant claims under obviousness.
Conclusion
Claims 1-10, 12 and 15-18 stand rejected, claims 11, 13 and 19 stand withdrawn and claims 14 and 20 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699